 

Ohr Pharmaceutical, Inc. 10-K [ohrp-10k_093017.htm]

 

Exhibit 10.11(c)

 

OHR PHARMACEUTICAL, INC.

2016 CONSOLIDATED STOCK INCENTIVE PLAN

Restricted Stock Agreement

No. of shares subject to
Restricted Stock Agreement:

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) dated as of the [_______] day
of [________], by and between OHR PHARMACEUTICAL, INC., a Delaware corporation
(the “Company”), and [____________] (the “Participant”), is made pursuant and
subject to the provisions of the Ohr Pharmaceutical, Inc. 2016 Consolidated
Stock Incentive Plan (the “Plan”), a copy of which is attached hereto. All terms
used herein that are defined in the Plan have the same meaning given them in the
Plan.

1.

Restricted Stock Award. Pursuant to the Plan, the Company, on [_________] (the
“Date of Grant”), granted to the Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions set forth
herein, [_____] shares of the Common Stock of the Company (the “Shares”). The
Shares shall be nontransferable and forfeitable until the time they vest and
become nonforfeitable as described herein. The Shares will vest and become
nonforfeitable as hereinafter provided.

The Shares are subject to the following terms and conditions:

2.

Vesting of the Shares.

(a)

In General. Subject to earlier vesting or forfeiture as provided below, the
Shares shall become vested and exercisable [immediately] [on the following
dates, provided that the Participant has been continuously employed by the
Company or an Affiliate from the Date of Grant until each such time:

Vesting Date Percentage of Shares Vested                

 

 1 

 

 

(b)

Death or Disability. Notwithstanding the foregoing, the Shares shall fully vest
and become nonforfeitable, to the extent not then previously vested, in the
event the Participant’s employment with the Company and its Affiliates is
terminated as a result of the Participant’s death or Disability, prior to the
termination of the Participant’s rights under any other provision of this
Agreement. For purposes of this Agreement, the Participant shall be considered
to have a “Disability” if he is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months. The Committee, in
its sole discretion, shall determine, for purposes of this Agreement, whether
the Participant has incurred such a Disability and whether the Participant has
terminated employment on account of such a Disability.

(c)

Change in Control. Notwithstanding the foregoing, the Shares shall fully vest
and become nonforfeitable as of the Control Change Date, to the extent not then
previously vested, in the event that (i) the Company experiences a Change in
Control prior to the termination of the Participant’s rights under any other
provision of this Agreement and (ii) and no provision is made therein for the
continuance, assumption or substitution of the Shares by the Company or its
successor in connection with such Change in Control, provided the Participant
has been continuously employed by the Company or an Affiliate from the Date of
Grant until the Control Change Date.

(d)

[Business Development Transaction. Notwithstanding the foregoing, the Shares
shall fully vest and become nonforfeitable, to the extent not then previously
vested, upon execution of a definitive agreement for a licensing, partnership,
or other business development transaction for the OHR-102 program or publication
of new successful clinical trial data for the OHR-102 program, prior to the
termination of the Participant’s rights under any other provision of this
Agreement, provided the Participant has been continuously employed by the
Company or an Affiliate from the Date of Grant until the date of execution of
such agreement or publication of such data.]

3.

Forfeiture of the Shares.

(a)

The Shares will become vested and nonforfeitable, if at all, no later than
[____________ __, ____]. The Shares that are not vested and nonforfeitable by
such time will be forfeited automatically at the close of business on that date
or, if earlier, at the time the Shares may no longer become vested and
nonforfeitable under any circumstances.

(b)

Shares that are not vested and nonforfeitable pursuant to Section 2 as of the
date of termination of the Participant’s service with the Company and its
Affiliates will be forfeited automatically at the close of business on that date
(or, if earlier, in connection with the termination of the Participant’s service
with the Company and its Affiliates for Cause).

 2 

 

 

(c)

In no event may the Shares become vested and nonforfeitable, in whole or in
part, after forfeiture pursuant to Sections 3(a) or (b) above.

4.

Withholding of Taxes. The Participant shall pay to the Company in cash, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state or local income or employment taxes required by law to be withheld with
respect to the Shares. The Company, to the extent applicable law permits, may
allow the Participant to pay such withholding amounts (a) by surrendering
(actually or by attestation) shares of Common Stock that the Participant already
owns and, if necessary to avoid adverse accounting consequences, has held for at
least six months (but only for the minimum required withholding), (b) by a
cashless exercise through a broker, (c) by means of a “net exercise” procedure,
(d) by such other medium of payment as the Committee in its discretion shall
authorize ,or (e) any combination of the allowable methods of payment set forth
above. To the extent permitted by law, the Company shall have the right to
deduct any such taxes from any payment otherwise due to such Participant,
whether or not under the Plan.

5.

Nontransferability. The Shares are nontransferable while such Shares remain
forfeitable. No right or interest of a Participant in the Shares shall be liable
for, or subject to, any lien, obligation or liability of the Participant or any
transferee.

6.

Shareholder Rights. While the Shares may be forfeited and are nontransferable,
the Participant will have all rights of a stockholder with respect to the
Shares, including the right to receive dividends and vote the shares; provided,
however, that during such period (a) a Participant may not sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of the Shares, (b) the
Company shall retain custody of any certificates evidencing the Shares and (c)
the Participant will deliver to the Company a stock power, endorsed in blank,
with respect to this Agreement. In lieu of retaining custody of the certificates
evidencing Shares granted pursuant to this Agreement, the shares of Common Stock
granted pursuant to this Agreement may, in the Company’s discretion, be held in
escrow by the Company or recorded as outstanding by notation on the stock
records of the Company until the Participant’s interest in such Shares vest.

7.

Agreement to Terms of the Plan and Agreement. The Participant has received a
copy of the Plan, has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions.

8.

Tax Consequences. The Participant acknowledges (a) that there may be adverse tax
consequences upon acquisition, vesting and/ or disposition of the Shares, (b)
that Participant should consult a tax adviser prior to such acquisition or
disposition, and (c) that in the event of a Change in Control, benefits may be
limited pursuant to Article XV of the Plan. The Participant is solely
responsible for determining the tax consequences of the Shares and for
satisfying the Participant’s tax obligations with respect to the Shares
(including, but not limited to, any income or excise tax as resulting from the
application of Code Sections 83, 409A, or 4999), and the Company and its
Affiliates shall not be liable if this Award is subject to Code Section 409A or
4999.

 3 

 

 

9.

Fractional Shares. Fractional shares shall not be issuable hereunder, and when
any provision hereof may entitle the Participant to a fractional share, such
fractional share shall be disregarded.

10.

Change in Capital Structure. The terms of this Agreement shall be adjusted in
accordance with the terms and conditions of the Plan as the Committee determines
is equitably required in the event the Company effects one or more stock
dividends, stock splits, subdivisions or consolidations of shares or other
similar changes in capitalization.

11.

Notice. Any notice or other communication given pursuant to this Agreement, or
in any way with respect to this Agreement, shall be in writing and shall be
personally delivered or mailed by United States registered or certified mail,
postage prepaid, return receipt requested, to the following addresses:

If to the Company:

Ohr Pharmaceutical, Inc.

800 Third Ave, 11th Floor

New York, NY 10022

Attention: Chief Financial Officer

If to the Participant:

_________________________________________

12.

No Right to Continued Employment or Service. Neither the Plan, the granting of
the Shares nor any other action taken pursuant to the Plan or this Agreement
constitutes or is evidence of any agreement or understanding, expressed or
implied, that the Company or any Affiliate shall retain the Participant as an
employee or other service provider for any period of time or at any particular
rate of compensation.

13.

Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, transferees and personal representatives of the Participant and
the successors of the Company.

14.

Conflicts. In the event of any conflict between the provisions of the Plan and
the provisions of this Agreement, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.

15.

Counterparts. This Agreement may be executed in a number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one in the same instrument.

16.

Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, the shares of Common
Stock shall not be issued if the issuance thereof would result in a violation of
any such law.

 4 

 

 

17.

Section 409A. Notwithstanding any of the provisions of this Agreement, it is
intended that this Agreement be exempt from Code Section 409A. Notwithstanding
the preceding, neither the Company nor any Affiliate shall be liable to the
Participant or any other person if the Internal Revenue Service or any court or
other authority have any jurisdiction over such matter determines for any reason
that the Agreement is subject to taxes, penalties or interest as a result of
failing to be exempt from, or comply with, Code Section 409A.

18.

Miscellaneous. The parties agree to execute such further instruments and take
such further actions as may be necessary to carry out the intent of the Plan and
this Agreement. This Agreement and the Plan shall constitute the entire
agreement of the parties with respect to the subject matter hereof.

19.

Section 83(b) Election. If the Participant makes an election under Section Code
Section 83(b) to be taxed with respect to the Restricted Stock Award as of the
date of transfer of the Date of Grant rather than as of the date or dates upon
which the Participant would otherwise be taxable under Code Section 83(a), the
Participant shall deliver a copy of such election to the Company at or prior to
the time of filing such election with the Internal Revenue Service. Neither the
Company nor any Affiliate shall have any liability or responsibility relating to
or arising out of the filing or not filing of any such election or any defects
in its construction.

20.

Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, except to the extent federal law applies.

 

[Signature page to follow]

 

 5 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

  COMPANY:       OHR PHARMACEUTICAL, INC.           By:       Name:   Title:    
  PARTICIPANT:              

 

 



 6 

 